     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 1 of 20 Page ID
                                      #:13762


 1 Wayne W. Call, State Bar No. 56676
    wcall@calljensen.com
 2 Mark L. Eisenhut, State Bar No. 185039
 3 meisenhut@calljensen.com
   William P. Cole, State Bar No. 186772
 4 wcole@calljensen.com
   Chris C. Scheithauer, State Bar No. 184798
 5 cscheithauer@calljensen.com
 6 Samuel G. Brooks, State Bar No. 272107
    sbrooks@calljensen.com
 7 CALL   & JENSEN
   A Professional Corporation
 8 610 Newport Center Drive, Suite 700
   Newport Beach, CA 92660
 9 Tel: (949) 717-3000
10 Fax: (949) 717-3100
11 Robert Corn-Revere (Admitted Pro Hac Vice)
    bobcornrevere@dwt.com
12 Ronald G. London (Admitted Pro Hac Vice)
13 ronnielondon@dwt.com
   DAVIS WRIGHT TREMAINE LLP
14 1919 Pennsylvania Avenue, NW, Suite 800
   Washington, DC 20006
15 Tel: (202) 973-4235
   Fax: (202) 973-4425
16
17 Attorneys for Defendants OTA Franchise Corporation,
   Newport Exchange Holdings, Inc., NEH Services, Inc.,
18 Eyal Shachar, Samuel R. Seiden and Darren Kimoto
19
20                                   UNITED STATES DISTRICT COURT

21                                CENTRAL DISTRICT OF CALIFORNIA
22 Federal Trade Commission,                        Case No. 8:20-cv-00287 JVS (KESx)
23                      Plaintiff,                  DEFENDANTS’ EX PARTE
24                                                  APPLICATION FOR APPROVAL TO
                        vs.                         PAY LITIGATION COSTS AND
25                                                  ATTORNEYS FEES TO CALL &
      OTA Franchise Corporation, et al.,            JENSEN, DAVIS, WRIGHT
26                                                  TREMAINE, AND JEFFREY HARRIS
27                      Defendants.                 FOR JANUARY AND FEBRUARY,
                                                    2020
28
      ONL01-17:2742589_1:4-9-20
       DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
         FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                            FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 2 of 20 Page ID
                                      #:13763


1                                                 Complaint Filed: February 12, 2020
                                                  Trial Date: None Set
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ONL01-17:2742589_1:4-9-20                   -2-
       DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
         FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                            FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 3 of 20 Page ID
                                      #:13764


 1                                                TABLE OF CONTENTS
 2                                                                                                                         Page
 3 I.          INTRODUCTION ..................................................................................................... 3
 4 II.         POINTS AND AUTHORITIES ................................................................................ 4
 5             A.       Defendants Are Ordinarily Permitted to Pay Attorneys ................................. 4
 6
               B.       Defendants Cannot Pay Attorneys or Litigation Costs from
 7                      New or Exempt Funds ..................................................................................... 7
 8             C.       The Balance of Equities Requires that Defendants Be
                        Permitted to Defend Themselves .................................................................... 8
 9
                        1.        The FTC has not established that it is likely to obtain
10                                an order of restitution, or that a restitution order will
11                                exceed available funds .......................................................................... 9
12                      2.        The fees requested are reasonable....................................................... 12
13                      3.        Defense counsel accepted the representation prior to
                                  the entry of the asset freeze ................................................................. 14
14
                        4.        Defendants do not have access to alternative assets ........................... 15
15
16 III.        CONCLUSION ........................................................................................................ 15

17
18
19
20
21
22
23
24
25
26
27
28
      ONL01-17:2742589_1:4-9-20                   -i-
       DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
         FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                            FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 4 of 20 Page ID
                                      #:13765


1                                            TABLE OF AUTHORITIES
2                                                                                                                        Page
3
4                                                   FEDERAL CASES
5
      AMG Capital Mgmt., LLC, et al. v. Federal Trade Commission,
6
         No. 19-508 (petn. filed Dec. 3, 2019) ........................................................................... 9
7
      Babb v. Wilkie, _ U.S. _, No. 18-882,
8
         2020 WL 1668281 (Apr. 6, 2020) .............................................................................. 10
9
      CFTC v. Noble Metals Int’l, Inc.,
10
         67 F.3d 766 (9th Cir. 1995)..................................................................................... 7, 10
11
      Fed. Trade Comm'n v. AMG Capital Mgmt., LLC,
12
         910 F.3d 417 (9th Cir. 2018)......................................................................................... 9
13
      Fed. Trade Comm’n v. Credit Buereau Center, LLC,
14
         937 F.3d 764 (7th Cir. 2019)......................................................................................... 9
15
      Federal Trade Commission v. Credit Bureau Center, LLC,
16
         No. 19-825 (petn. filed December 31, 2019) ................................................................ 9
17
      FSLIC v. Dixon,
18
         835 F.2d 554 (5th Cir. 1987)............................................................................... 6, 7, 14
19
      FSLIC v. Ferm,
20
         909 F.2d 372 (9th Cir. 1990)............................................................................... 7, 8, 14
21
      FTC v. Digital Altitude, LLC,
22
         No. CV18-00729-JAK-MRWx, 2018 WL 4944419 (July 26, 2018) ....................... 6, 9
23
      FTC v. Johnson,
24
         No. 2:10-cv-02203, 2015 WL 9243920 (D. Nev. Dec. 17, 2015) ................................ 8
25
      FTC v. LoPinto, No. CV-S-93-0561, 1994 U.S. Dist. LEXIS 21695,
26
         at *3-4 (D. Nev. Feb. 1, 1994) ...................................................................................... 8
27
28
      ONL01-17:2742589_1:4-9-20                   - ii -
       DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
         FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                            FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 5 of 20 Page ID
                                      #:13766


1                                        TABLE OF AUTHORITIES (con’t)
2                                                                                                                             Page
3 FTC v. World Wide Factors, Ltd.,
4        882 F.2d 344 (9th Cir. 1989)................................................................................. 6, 7, 8
5 Rowland v. California Men's Colony, Unit II Men's Advisory Council,
6        506 U.S. 194 (1993) ...................................................................................................... 6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ONL01-17:2742589_1:4-9-20                   - iii -
       DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
         FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                            FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 6 of 20 Page ID
                                      #:13767


 1 EX PARTE APPLICATION
 2             Pursuant to Section VIII.B.7. of the Court’s Order of Preliminary Injunction (Dct.
 3 No. 130), Defendants hereby submit the following list of vendors or individuals for
 4 which they seek approval to make payments, and respectfully request the Court approve
 5 these vendors for payment on an ongoing basis. This request is supported by the
 6 accompanying memorandum of points and authorities, and the declarations of Mark L.
 7 Eisenhut, Robert Corn-Revere, Eyal Shachar, Sam Seiden, and Darren Kimoto
 8 establishing the basis for these payments. This application is made without prejudice to
 9 later requests for approval of other payments.
10
11                   Proposed Payee          Proposed Amount for Past Services
12                                           Received
13                   Call         &   Jensen $220,991.26
14                   APC
15                   Davis            Wright $45,222.00
16                   Tremaine LLP
17                   Jeffrey Harris          $34,437.50
18
19
20
21
22
23 / / /
24 / / /
25 / / /
26
27
28
      ONL01-17:2742589_1:4-9-20                   -1-
       DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
         FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                            FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 7 of 20 Page ID
                                      #:13768


 1 DECLARATION OF NOTICE
 2             The undersigned attorney advises the Court under oath that he notified counsel
 3 for Plaintiff (Thomas Biesty, Rhonda Perkins, and Andrew Hudson) by email on April
 4 9, 2020, of this application and requested that they state whether the FTC intends to
 5 oppose the application. Thomas Biesty’s address, telephone number, and email address
 6 are as follows: Federal Trade Commission, 600 Pennsylvania Ave., N.W., Mail Drop
 7 CC-8528, Washington, D.C. 20580; Direct: (202) 326-3043 | Fax: (202) 326-3395;
 8 tbiesty@ftc.gov.
 9
10 Dated: April 9, 2020                      CALL & JENSEN
                                             A Professional Corporation
11                                           Wayne W. Call
                                             Mark L. Eisenhut
12                                           William P. Cole
                                             Chris C. Scheithauer
13                                           Samuel G. Brooks
14
15                                           By:     /s/Samuel G. Brooks
                                                   Samuel G. Brooks
16
17                                            Attorneys for Defendants OTA Franchise
                                              Corporation, Newport Exchange Holdings, Inc.,
18                                            NEH Services, Inc., Eyal Shachar, Samuel R.
                                              Seiden and Darren Kimoto
19
20
21
22
23
24
25
26
27
28
      ONL01-17:2742589_1:4-9-20                   -2-
       DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
         FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                            FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 8 of 20 Page ID
                                      #:13769


 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.          INTRODUCTION
 3             On February 25, 2020, this Court issued a Temporary Restraining Order (“TRO”)
 4 freezing Defendants’ assets for 14 days. The TRO expired on March 10, 2020, but was
 5 renewed by the Court on March 12 for 5 additional days. The TRO was not renewed
 6 after it expired on March 17, and no injunction was in place until the Court issued the
 7 Preliminary Injunction (“PI”) on April 2, 2020. Both Call & Jensen (“C&J”) and Davis
 8 Wright Tremaine (“DWT”) had funds in trust sufficient to cover Defendants’ fees
 9 incurred as of that time, and nothing prevented them from drawing on those funds
10 during the time period between the expiration of the TRO and the issuance of the PI.
11 However, out of respect for and in deference to this Court, counsel did not do so.
12 Rather, counsel waited to seek this Court’s express approval for the payment of their
13 fees.
14             This Court invited Defendants to “submit to the Court a list of vendors or
15 individuals to seek prior approval and the basis therefor.” (Dkt. 130, 13:26-28, 14:3-4)
16 Defendants now seek explicit permission from this Court to pay C&J and DWT their
17 out-of-pocket costs and reasonable attorney’s fees incurred in January and February.1
18 Defendants also request approval to pay expert witness Jeffrey Harris. We anticipate the
19 Court has at all times intended to recognize Defendants’ right to receive assistance from
20 qualified counsel, and to approve the payment of costs and fees upon a determination
21 that the requested fees are reasonable. However, because the FTC has argued
22 Defendants should not be allowed to pay any fees, Defendants submit this relatively
23 detailed memorandum of points and authorities to respond to the unreasonable position
24 the FTC has previously taken, and which Defendants anticipate they will take in
25 response to the present request.
26
27
      1   Additional applications will be made for later fees as necessary.
28
      ONL01-17:2742589_1:4-9-20                      -3-
          DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
            FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                               FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 9 of 20 Page ID
                                      #:13770


 1 II.         POINTS AND AUTHORITIES
 2             C&J has represented OTA and related entities and individuals for over fifteen
 3 years. [Declaration of Mark L. Eisenhut (“Eisenhut Dec.”) ¶ 2]. While the FTC’s
 4 Washington, DC office was investigating OTA, the Venable law firm in DC took the
 5 lead, with C&J intimately involved, including meeting with the FTC at its offices in DC
 6 long before this litigation commenced. [Eisenhut Dec. ¶ 2]. DWT has also represented
 7 OTA previously, and it joined the defense team in this case to lend its First Amendment
 8 expertise in February 2020, just as the California litigation was starting and prior to the
 9 issuance of the TRO. [Declaration of Robert Corn-Revere (“Corn-Revere Dec.”) ¶ 2].
10 Both firms have appeared before this Court on behalf of Defendants, and neither has
11 been paid for any costs or fees incurred for this case in 2020. [Eisenhut Dec. ¶ 3].
12 Defendants now request that the Court approve them to pay reasonable costs and
13 attorney’s fees incurred to C&J and DWT through February, 2020.
14             A.       Defendants Are Ordinarily Permitted to Pay Attorneys
15             OTA has successfully provided education to its students for more than 22 years.
16 [ECF No. 37-5, Declaration of Eyal Shachar ¶ 4]. It has received numerous awards and
17 recognition for being an outstanding corporate citizen and top-rated employer. [ECF
18 No. 37-5, Declaration of Eyal Shachar ¶¶ 7-8]. Its students have consistently and
19 overwhelmingly given it extremely high marks for delivering on its promises to them.
20 [ECF No. 37-5, Declaration of Eyal Shachar ¶ 28]. In the approximately two weeks
21 prior to briefing on the TRO and PI, nearly 10,000 of those students signed declarations
22 and petitions in support of OTA. [ECF No. 37-5, Declaration of Eyal Shachar ¶ 22;
23 ECF Nos. 37-6, 37-7, 37-8, 37-9, 37-10 (student declarations); ECF No. 67-7,
24 Declaration of Mike Richardson ¶¶ 4-9; ECF Nos. 67-8, 67-9, 67-10, 67-11, 67-12, 67-
25 13, 67-14, 67-15, 67-16, 67-17, 67-18 (declarations and petitions)]. To Defendants’
26 knowledge, such an outpouring of customer support is unprecedented in an FTC
27 enforcement case. It came as a complete shock to Defendants, their students, and the
28
      ONL01-17:2742589_1:4-9-20                   -4-
       DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
         FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                            FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 10 of 20 Page ID
                                      #:13771


 1 undersigned counsel when, in spite of the overwhelming support of its students, this
 2 Court granted the FTC’s request for a TRO which forced OTA to nearly completely
 3 shut down its nationwide educational operations by freezing all assets, forbidding all
 4 payments regardless of necessity or reason, and prohibiting collection of money owed.
 5 The Court later clarified the TRO based on its expressed intention to allow OTA to
 6 continue operating subject to limitations to prevent dissipation of assets, and with
 7 protections to ensure advertising and marketing is done lawfully, including the
 8 appointment of a monitor. The PI reflects these intentions. OTA has now met with the
 9 appointed monitor, is close to ready to re-start advertising and marketing in cooperation
10 with the monitor, and anticipates it will begin generating new revenues in the near
11 future. [Declaration of Eyal Shachar ¶ 5].
12              All of the equities weigh heavily in favor of allowing Defendants to have legal
13 representation for the duration of this case. But if they are not allowed to pay for such
14 representation using assets they obtained during their 22 years of operation prior to the
15 PI, they will likely be left without representation, and their counsel—who have put in
16 substantial time and effort to the exclusion of other opportunities—will be unfairly left
17 without compensation. Such a result would be extremely unjust, and may preclude
18 defendants from asserting their rights, including those accorded by the First
19 Amendment. Moreover, without the ability to pay counsel, the PI’s finding that the FTC
20 is likely to succeed on the merits—which defendants vigorously contest—may become
21 a self-fulfilling prophecy, as the FTC will have succeeded in shutting down Defendants’
22 school without having to prove its case on the merits. This would not only be unfair, it
23 would deny Defendants due process, as guaranteed by our adversary system of justice.
24              With respect to the Corporate Defendants, an order preventing them from
25 securing counsel would be especially devastating. Because corporate entities cannot
26
27
28
       ONL01-17:2742589_1:4-9-20                   -5-
        DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
          FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                             FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 11 of 20 Page ID
                                      #:13772


 1 represent themselves in court,2 an order prohibiting the use of frozen assets to pay
 2 attorney’s fees would ultimately result in them having to allow defaults to be taken.
 3 That cannot have been this Court’s intent when it issued the PI. Indeed, although under
 4 certain limited circumstances courts may deny the use of frozen assets to pay attorneys,
 5 “the more common approach is to allow access to some portion of those assets to be
 6 used for specific needs of the defendant.” FTC v. Digital Altitude, LLC, No. CV18-
 7 00729-JAK-MRWx, 2018 WL 4944419, at *6 (July 26, 2018). Even in cases where
 8 there is “considerable evidence” to support allegations of wrongdoing, “the court cannot
 9 assume the wrongdoing before judgment in order to remove the defendants’ ability to
10 defend themselves.” FSLIC v. Dixon, 835 F.2d 554, 565 (5th Cir. 1987). Rather, in
11 instances where a defendant cannot pay defense counsel from funds that are not subject
12 to a freeze, “some allowance must be made” to permit the payment of defense fees from
13 the frozen assets. Id. A district court may impose limits in certain circumstances, such
14 as setting a cap on the total sum which may be withdrawn for the payment of fees, if
15 warranted by findings of fact. FTC v. World Wide Factors, Ltd., 882 F.2d 344, 348 (9th
16 Cir. 1989) (citing Dixon, 835 F.2d at 564-65). But except in the most extreme cases
17 defendants should not be left without the ability to secure counsel for their defense.
18              Finally, the payment of attorney’s fees is necessary to protect the First
19 Amendment rights of the Defendants and their tens of thousands of satisfied students
20 who have paid for lifetime access to Online Trading Academy’s education services. As
21 the Court is aware, Defendants have vigorously contested the FTC’s interference with
22 their right to deliver the clearly First Amendment-protected educational services to
23 which these students are entitled. The FTC does not merely take issue with Defendants’
24 advertisements—it wants to prevent the teaching of OTA’s programs altogether.
25 Defendants cannot assert their First Amendment rights, both before this Court and on
26
       2
    “It has been the law for the better part of two centuries . . . that a corporation may
27 appear in the federal courts only through licensed counsel.” Rowland v. California
   Men's Colony, Unit II Men's Advisory Council, 506 U.S. 194, 201–02 (1993).
28
       ONL01-17:2742589_1:4-9-20                      -6-
           DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
             FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                                FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 12 of 20 Page ID
                                      #:13773


 1 appeal, without the assistance of lawyers. And lawyers will not assist them in asserting
 2 their rights without any expectation of payment. As a practical matter, denying
 3 Defendants the ability to contest what they reasonably believe is an infringement of
 4 their First Amendment rights by paying lawyers to represent them is tantamount to an
 5 absolute denial of those rights—a denial the First Amendment and Due Process do not
 6 permit.
 7              B.       Defendants Cannot Pay Attorneys or Litigation Costs from New or
 8                       Exempt Funds
 9              As set forth in Dixon, a defendant whose liability has not yet been determined
10 must be permitted to use frozen assets for the payment of attorneys upon a showing that
11 “he cannot pay them from new or exempt assets.” 835 F.2d at 565.3 Here, the
12 Preliminary Injunction freezes all of Defendants’ assets (including to counsel’s
13 understanding, funds held in trust by counsel), and none of the Defendants have
14 sufficient new or exempt assets to pay for a defense. [Shachar Dec. ¶¶ 3-4; Declaration
15 of Samuel Seiden ¶¶ 2-5, Declaration of Darren Kimoto ¶¶ 2-4].
16              Thus, Defendants cannot secure legal counsel without resort to the frozen assets.
17 Some allowance should be made for them to use frozen assets for their defense. Of
18 course, to the extent and when Defendants are able to obtain new assets that are not
19 subject to the freeze and are not necessary to pay other expenses, they intend to use
20 those assets to pay their attorneys before drawing on frozen assets. [Shachar Dec. ¶ 3].
21
22
23
24
25     3
     While Dixon is not binding authority, it has been cited with approval repeatedly by the
   Ninth Circuit. See CFTC v. Noble Metals Int’l, Inc., 67 F.3d 766, 775 (9th Cir. 1995)
26 (“Discretion must be exercised by the district court in light of the fact that wrongdoing
   is not yet proved when the application for attorney fees is made.”); FSLIC v. Ferm, 909
27 F.2d 372, 374 (9th Cir. 1990); FTC v. World Wide Factors, Ltd., 882 F.2d 344, 348 (9th
   Cir. 1989).
28
       ONL01-17:2742589_1:4-9-20                      -7-
           DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
             FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                                FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 13 of 20 Page ID
                                      #:13774


 1              C.       The Balance of Equities Requires that Defendants Be Permitted to
 2                       Defend Themselves
 3              In a previous filing, Plaintiff argued that district courts in the Ninth Circuit have
 4 considered five factors in determining whether to release frozen funds to pay legal fees.
 5 However, Plaintiff identified only one case from the District of Nevada which adopted
 6 this supposed five factor test,4 and that case identifies no authority for it. See FTC v.
 7 Johnson, No. 2:10-cv-02203, 2015 WL 9243920, at *2 (D. Nev. Dec. 17, 2015). Indeed,
 8 Defendants are unaware of any binding authority adopting these five factors. For
 9 example, no binding authority permits a court to deny a defendant the right to a defense
10 simply because its counsel allegedly was aware of the possibility that the court might
11 deny or limit attorney fees when they agreed to the representation.5 And even if that
12 could be a basis for denying fees, neither C&J (which has represented OTA for over 15
13 years) nor DWT accepted the representation in this matter believing the Court would
14 deny Defendants the right to pay costs or fees. Nor do any binding authorities support
15 the proposition that a Court may preclude a defendant from mounting a defense if the
16 Court preliminarily believes the FTC is likely to prevail on the merits.6 Nevertheless,
17 even if all of these factors are considered, the evidence confirms Defendants must be
18
       4
     The factors proposed by the FTC are: (1) the likelihood that plaintiff will prevail on
19 the merits, (2) the availability of assets for consumer redress, (3) the reasonableness of
   defendant’s request, (4) whether defense counsel was aware of the possibility that the
20 court might deny or limit attorney’s fees, and (5) a defendant’s access to alternative
   assets.
21 5 Plaintiff offered one citation to a non-binding district court case, FTC v. LoPinto, No.
   CV-S-93-0561, 1994 U.S. Dist. LEXIS 21695, at *3-4 (D. Nev. Feb. 1, 1994).
22 However, defense counsel has access to Westlaw, not Lexis-Nexis, and has been unable
   to find this case in the Westlaw database.
23 6 Plaintiff previously cited FSLIC v. Ferm, 909 F.2d 372 (9th Cir. 1990), for this
   proposition, but nothing in the panel’s opinion supports it. In fact, the district court in
24 that case had not even issued an order preventing the defendant from using frozen assets
   to pay her attorneys. Rather, the district court’s order permitted the defendant to use
25 frozen assets to pay reasonable attorney’s fees, and had merely been modified to require
   the attorneys to submit their invoices for in camera review to determine whether they
26 were reasonable. Ferm, 909 F.2d at 373. The Ferm panel affirmed the order, holding
   that the in camera review ordered by the district court did not amount to a prejudgment
27 of the merits of the lawsuit, and did not violate the attorney-client privilege. Id. It said
   nothing about the likelihood of either party’s success on the merits.
28
       ONL01-17:2742589_1:4-9-20                      -8-
           DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
             FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                                FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 14 of 20 Page ID
                                      #:13775


 1 permitted to defend themselves, including by using frozen assets to pay reasonable costs
 2 and attorney’s fees as necessary.
 3                       1.        The FTC has not established that it is likely to obtain an order of
 4                                 restitution, or that a restitution order will exceed available funds
 5              As noted above, the binding authorities do not support the proposition that a
 6 district court may deny defendants the right to a defense simply because it determines
 7 that a government agency is likely to prevail on the merits of its complaint. Indeed, the
 8 government must establish a likelihood of prevailing on the merits in order to obtain an
 9 asset freeze in the first place, so if that were sufficient to deny the use of frozen assets to
10 pay attorney’s fees, then denying fee applications would be the rule rather than the
11 exception. That cannot be the rule if “the more common approach is to allow access to
12 some portion of those [frozen] assets to be used for specific needs of the defendant.”
13 Digital Altitude, LLC, 2018 WL 4944419, at *6.7
14              Rather, the first inquiry is whether using the frozen assets is likely to result in the
15 dissipation of assets that are likely to be needed for the payment of restitution. See
16
       7
     With respect to the FTC Act, the rule that currently permits district courts to freeze
17 assets in order to preserve them for a potential restitution order may not be long for this
   world. The Supreme Court is currently set to consider whether to review a newly
18 developed circuit split as to whether the FTC Act even permits the FTC to seek
   restitution as a remedy, or is instead limited to a permanent injunction. The first petition
19 for certiorari arises from the Ninth Circuit in a case where Judges O’Scannlain and Bea
   have openly called for the overruling of the Ninth Circuit’s “unfortunate interpretation
20 of the Federal Trade Commission Act.” Fed. Trade Comm'n v. AMG Capital Mgmt.,
   LLC, 910 F.3d 417, 429 (9th Cir. 2018) (O’Scannlain, J., specially concurring); see also
21 AMG Capital Mgmt., LLC, et al. v. Federal Trade Commission, No. 19-508 (petn. filed
   Dec. 3, 2019). The other case arises from the Seventh Circuit, which last year overruled
22 its decades-old precedent which had interpreted the FTC Act to permit district courts to
   order restitution in spite of the statute’s language limiting relief to a permanent
23 injunction. Fed. Trade Comm’n v. Credit Buereau Center, LLC, 937 F.3d 764, 767 (7th
   Cir. 2019); see also Federal Trade Commission v. Credit Bureau Center, LLC, No. 19-
24 825 (petn. filed December 31, 2019). According to the Court’s docket, the petition in
   AMG Capital Management is now fully briefed, and the Supreme Court has requested a
25 response to the petition in the Credit Bureau Center, which is due May 4, 2020.
   https://www.supremecourt.gov/docket/docketfiles/html/public/19-825.html.          If     the
26 Supreme Court opts to hear one or both of these cases, Defendants are confident that it
   will confirm Judge O’Scannlain’s observation that “the text and structure of the [FTC
27 Act] statute unambiguously foreclose” monetary relief in the form of restitution. AMG
   Capital Mgmt., LLC, 910 F.3d at 429.
28
       ONL01-17:2742589_1:4-9-20                      -9-
           DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
             FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                                FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 15 of 20 Page ID
                                      #:13776


 1 Noble Metals Int’l, 67 F.3d at 775. Yet even if the frozen assets fall short of the amount
 2 needed to satisfy a potential restitution order, the district court may not deny an
 3 application for attorney’s fees where it would be unjust “in light of the fact that
 4 wrongdoing is not yet proved.” Id. Here, regardless of the amount of frozen assets,
 5 denying the Defendants their right to counsel would be extremely unjust, especially
 6 where Corporate Defendants cannot represent themselves and if left without counsel
 7 would simply have to allow their defaults to be taken.
 8              First, while the Court was persuaded that the FTC is likely to prove that a handful
 9 of Defendants’ advertising claims and statements made during educational sales
10 presentations were not sufficiently substantiated, and therefore violated the FTC Act,
11 that is a far cry from a finding that the FTC is likely to obtain an order of restitution.
12 Indeed, “restitution” could not possibly be justified for the vast majority of students
13 who are fully satisfied and believe they received as much or more than what they were
14 promised. [See ECF No. 37-5, Declaration of Eyal Shachar ¶ 22; ECF Nos. 37-6, 37-7,
15 37-8, 37-9, 37-10 (student declarations); ECF No. 67-7, Declaration of Mike
16 Richardson ¶¶ 4-9; ECF Nos. 67-8, 67-9, 67-10, 67-11, 67-12, 67-13, 67-14, 67-15, 67-
17 16, 67-17, 67-18 (declarations and petitions)]. Just a few days ago the Supreme Court
18 confirmed that the issue of whether a defendant violated a federal statute is distinct from
19 the issue of whether a plaintiff is entitled to a particular equitable remedy. See Babb v.
20 Wilkie, _ U.S. _, No. 18-882, 2020 WL 1668281, at *3 (Apr. 6, 2020). In Babb, the
21 Court explained that the plain meaning of language in the Age Discrimination in
22 Employment Act of 1967—that “personnel actions” affecting individuals aged 40 and
23 older “shall be made free from any discrimination based on age”—demands “that
24 personnel actions be untainted by any consideration of age.” Id. (emphasis added). This
25 did not mean, however, that a protected employee who was subjected to a personnel
26 action tainted by discrimination “may obtain all forms of relief that are generally
27 available for a violation of §633a(a), including hiring, reinstatement, backpay, and
28
       ONL01-17:2742589_1:4-9-20                   - 10 -
        DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
          FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                             FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 16 of 20 Page ID
                                      #:13777


 1 compensatory damages, without showing that a personnel action would have been
 2 different if age had not been taken into account.” Id.
 3              Similarly, even if the FTC were to prove that Defendants made one or more
 4 statements that violated the FTC Act, that would not automatically result in an order of
 5 restitution. Rather, the FTC would then have to carry its burden of proving that equity
 6 requires such a remedy, including that even though students are highly satisfied with
 7 OTA’s education, they would not have enrolled in OTA but for the allegedly
 8 unsubstantiated statements.
 9              The FTC has not yet made any effort to carry the burden of proving that equity
10 requires full refunds for every student who ever purchased Online Trading Academy
11 services, nor is it likely to do so. Indeed, the mountain of evidence before the Court is
12 that Online Trading Academy customers value the education they have received, and by
13 and large agree that they received, and continue to receive, as much or more than they
14 paid for (students pay once, but receive lifelong benefits, including access to new tools
15 such as the industry-changing CliK platform OTA developed for its students). [See ECF
16 No. 37-5, Declaration of Eyal Shachar ¶ 22; ECF Nos. 37-6, 37-7, 37-8, 37-9, 37-10
17 (student declarations); ECF No. 67-7, Declaration of Mike Richardson ¶¶ 4-9; ECF
18 Nos. 67-8, 67-9, 67-10, 67-11, 67-12, 67-13, 67-14, 67-15, 67-16, 67-17, 67-18
19 (declarations and petitions)]. Defendants are not fly-by-night peddlers of snake oil. On
20 the contrary, Online Trading Academy is a legitimate decades-old business with tens of
21 thousands of satisfied customers. Even if the trial in this matter results in a finding that
22 Defendants violated the Act—an allegation that Defendants vehemently deny, and will
23 vigorously defend against at trial—it is highly unlikely that restitution will be ordered.
24 As such, the fact that the frozen assets are less than the total restitution the FTC might
25 eventually seek cannot under the circumstances justify an order preventing Defendants
26 from securing the assistance of qualified counsel.
27
28
       ONL01-17:2742589_1:4-9-20                   - 11 -
        DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
          FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                             FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 17 of 20 Page ID
                                      #:13778


 1              Moreover, even if the Court were to assume (without evidence) the FTC is likely
 2 to prevail in obtaining an order of restitution, as a practical matter permitting the use of
 3 frozen assets for payment of attorney’s fees will have very little effect on individual
 4 students. The FTC contends it will seek more than $362 million in restitution for more
 5 than 92,500 consumers. Assuming the FTC were to obtain an order of restitution for all
 6 of these individuals, Defendants could spend as much as $3 million on attorney’s fees,
 7 and the reduction of each customer’s potential reimbursement check would only be
 8 about $32. On the other hand, if Defendants are even only barely successful enough in
 9 their defense to remain in operation after trial, tens of thousands of students will retain
10 their lifelong learning benefits, worth far more than the potential restitution costs. It
11 would be extremely inequitable for the speculative interests of an unknown few
12 consumers who may want a few extra dollars in a refund check to trump the interests of
13 the tens of thousands of satisfied students who paid for and wish to keep their access to
14 ongoing education. Nor should the highly uncertain specter of a potential restitution
15 order outweigh Defendants’ present interest in its right to a fair trial conducted by
16 competent counsel.
17                       2.        The fees requested are reasonable
18              The attorney’s fees requested by Defendants are eminently reasonable, both in
19 terms of the rates and the time spent. The FTC’s intent in this litigation is to altogether
20 destroy the decades-old Online Trading Academy business—causing tens of thousands
21 of satisfied students to lose their lifelong learning benefits, and hundreds of employees
22 and contractors to lose their livelihoods—and to financially ruin the individual
23 defendants. Given these high stakes, Defendants deserve highly competent and well-
24 qualified counsel to handle their defense.
25              Call & Jensen is a prominent Southern California litigation firm with a well-
26 deserved reputation for excellence in the Central District of California. [Eisenhut Dec. ¶
27 5]. Co-lead counsel Mark Eisenhut and Wayne Call are particularly experienced trial
28
       ONL01-17:2742589_1:4-9-20                   - 12 -
        DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
          FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                             FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 18 of 20 Page ID
                                      #:13779


 1 attorneys, and the other attorneys and staff assigned to this matter are all highly
 2 competent litigators as well. [Eisenhut Dec. ¶ 4]. If anything, the rates Call & Jensen
 3 agreed to accept for this representation are low for attorneys of similar quality and
 4 experience. [Eisenhut Dec. ¶ 5].
 5              Likewise, Davis Wright Tremaine is a highly respected law firm with a national
 6 presence. [Corn-Revere Dec. ¶ 5]. And Robert Corn-Revere is one of the leading First
 7 Amendment lawyers in the nation. [Corn-Revere Dec. ¶ 5]. DWT’s billable rates are
 8 competitive with other major law firms, and are thus reasonable by any measure. [Corn-
 9 Revere Dec. ¶ 5].
10              As for the reasonableness of the time spent by Defendants’ attorneys on this
11 matter, Defendants have lodged with the Court invoices for its review, redacted to avoid
12 disclosure of attorney-client privileged communications and confidential work product.
13 [Eisenhut Dec. ¶ 6, Exh. 1; Corn-Revere Dec. ¶ 6, Exh. 1]. As the invoices show,
14 Defendants’ attorneys have labored diligently to assist Defendants in responding to the
15 FTC’s highly aggressive litigation tactics, and to prepare this case for trial on an
16 accelerated schedule. Mark Eisenhut, in particular, has dedicated more than full time
17 hours to these efforts, having largely reassigned much of his responsibility for other
18 cases to other attorneys. [Eisenhut Dec. ¶ 4]. The time spent by Defendants’ attorneys
19 thus far is well within the bounds of reasonableness, particularly in light of the high
20 stakes at issue. Likewise, Defendants reasonably engaged an expert witness, Jeffrey
21 Harris, to review and respond to the testimony of the FTC’s expert, and his rates and
22 time are well within the bounds of reasonably necessary litigation expenses. [Eisenhut
23 Dec. ¶ 7, Exh. 2].
24              Going forward, Defendants request that the Court permit them to pay these
25 attorneys’ invoices and necessary litigation expenses in the ordinary course of business.
26 There is no reason to believe Defendants’ attorneys will incur excessive fees or
27 expenses so as to require regular accountings to the Court of the fees incurred. Such
28
       ONL01-17:2742589_1:4-9-20                   - 13 -
        DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
          FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                             FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 19 of 20 Page ID
                                      #:13780


 1 procedures are ordinarily reserved for matters where there is some evidence that assets
 2 are being funneled to attorneys for an improper purpose. See, e.g., Ferm, 909 F.2d at
 3 373 (FSLIC alleged firm was charging unreasonable fees and expenses); Dixon, 835
 4 F.2d at 565 (directing district court to allow release of assets necessary to pay attorneys
 5 “unless FSLIC can carry the burden of demonstrating a likelihood of impropriety”). In
 6 the alternative, Defendants request the Court establish a procedure for such fees to be
 7 reviewed and approved by the Court on an expedited basis. For example, the Court
 8 could delegate this task to the assigned magistrate judge, with instructions to approve
 9 payment unless it is determined that fees are unreasonable in some particular.
10                       3.        Defense counsel accepted the representation prior to the entry of
11                                 the asset freeze
12              Defendants strongly oppose the proposition that it would be proper to deny costs
13 and fees based on the unsupported allegation that their attorneys accepted the
14 representation knowing the Court might not permit them to be paid. C&J and DWT
15 both believed they would be paid. C&J in particular has been engaged as OTA’s
16 counsel for more than 15 years, and it was engaged for more than a year on this
17 particular matter before the FTC even filed suit. [Eisenhut Dec. ¶ 2]. DWT was also
18 engaged before a TRO was issued. [Corn-Revere Dec. ¶ 2]. These attorneys have
19 continued the representation in good faith, and have advocated zealously for their
20 clients with the expectation that this Court would follow the “common approach” to
21 such situations, and permit Defendants to pay what they owe for the attorneys’ services.
22              And regardless of these facts, consideration of this supposed factor is not
23 supported by any Ninth Circuit authority. The question is whether the balance of
24 equities requires Defendants to be prevented from having access to counsel, and that
25 inquiry has nothing to do with any risk Defendants’ attorneys allegedly took in
26 accepting their engagement. It should be sufficient to say that if Defendants are not
27 permitted to pay their attorneys, their attorneys will have no choice but to withdraw
28
       ONL01-17:2742589_1:4-9-20                   - 14 -
        DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
          FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                             FEBRUARY, 2020
     Case 8:20-cv-00287-JVS-KES Document 140 Filed 04/09/20 Page 20 of 20 Page ID
                                      #:13781


 1 from the representation, as this matter is far too complex and work-intensive for any
 2 reasonable attorney to pursue pro bono.
 3                       4.        Defendants do not have access to alternative assets
 4              The final factor in the FTC’s purported five-factor test asks whether the
 5 Defendants have access to alternative assets from which they could pay attorney’s fees.
 6 As set forth above, Defendants clearly do not have access to any new or exempt assets.
 7 This factor strongly favors an order permitting Defendants to use frozen assets to pay
 8 their attorneys.
 9 III.         CONCLUSION
10              For the reasons set forth above, Defendants respectfully request the Court
11 approve their request to use frozen assets to pay the identified costs and attorney’s fees
12 incurred through February, and to either permit Defendants to pay their attorneys’
13 invoices in the ordinary course of business, or provide for periodic review and approval
14 of those invoices on an ongoing basis.
15
16 Dated: April 9, 2020                              CALL & JENSEN
                                                     A Professional Corporation
17                                                   Wayne W. Call
                                                     Mark L. Eisenhut
18                                                   William P. Cole
                                                     Chris C. Scheithauer
19                                                   Samuel G. Brooks
20
21                                                   By:     /s/Samuel G. Brooks
                                                           Samuel G. Brooks
22
23                                                    Attorneys for Defendants OTA Franchise
                                                      Corporation, Newport Exchange Holdings, Inc.,
24                                                    NEH Services, Inc., Eyal Shachar, Samuel R.
                                                      Seiden and Darren Kimoto
25
26
27
28
       ONL01-17:2742589_1:4-9-20                   - 15 -
        DEFENDANTS’ EX PARTE APPLICATION FOR APPROVAL TO PAY LITIGATION COSTS AND ATTORNEYS
          FEES TO CALL & JENSEN, DAVIS, WRIGHT TREMAINE, AND JEFFREY HARRIS FOR JANUARY AND
                                             FEBRUARY, 2020
